                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


 TABIA GUILLAUME,                                    *
                                                     *
                  Petitioner,                        *
                                                     *
                  v.                                 *             C.A. No. 19-10750-ADB
                                                     *
 STEVEN SOUZA, Superintendent,                       *
                                                     *
                  Respondent.                        *
                                                     *

                                  MEMORANDUM AND ORDER

BURROUGHS, D.J.

          For the reasons set forth below, the Court dismisses the petition for a writ of habeas

corpus.

I.        BACKGROUND

          On April 26, 2019, Tabia Guillaume (“Guillaume” or “petitioner”), an immigration

detainee at the Bristol County House of Correction, filed a pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. See Petition (“Pet.”), Dkt. No. 1. In 2017, petitioner pled

guilty to violating G.L. ch. 265, 13A(a) (assault and battery) and was sentenced in Haverhill

District Court to six-months (time served). See Pet. at ¶¶ 1-6. However, the basis of the instant

petition appears to be a challenge to an abuse prevention order that serves as a basis for

Guillaume’s removal from the United States. Guillaume explains that he “was enjoined with a

false injunction (c. 209) for a misdemeanor non-domestic offense which is civil in nature (c.

258E) [harassment prevention orders].” See Pet. at ¶ 12 (Ground One (a)). Guillaume complains

that an abuse prevention order had been issued against him for “a non-domestic relationship just

because [he had a female roommate].” Id. at ¶ 12 (Ground One (e)). He contends that the abuse
prevention order “should have been a civil harassment order [pursuant to G.L. c. 258E] because

the alleged victim and [Petitioner] were in a remote platonic rooming-house arrangement.” Id. at

¶ 12 (Ground Four (a)). Petitioner complains that his “civil rights were violated under color of

law of the State of Massachusetts on the basis of [his] race, [his] gender, origin and social status

by giving a domestic restraining order for a non-domestic offense.” Id. at ¶ 12 (Ground Three

(a)).

        Petitioner did not exhaust his state remedies alleging “no law [library] or computer access

and no legal assistant available at the Worcester Sheriff’s Office to help [petitioner file an]

appeal.” Id. at ¶ 12 (Ground One (b)). Petitioner also states that he lacked “financial means to

appeal [his] case.” Id. at ¶ 12 (Ground Three (d)(7)).

        Petitioner states that he is “not aware of any legal process in the state criminal court [that

would be] fast enough to stop the removal proceedings on the basis of [petitioner’s] claims.” Id.

For relief, petitioner seeks to have this Court “vacate the matter for the violations of petitioner’s

federal/state constitutional rights and civil rights on the basis of gender, race, social class, [and]

origin.”

II.     PRELIMINARY REVIEW

        Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court ....” Rule 4 of the Rules Governing Section 2254 Cases.

Thus, the Court has a duty to screen and summarily dismiss a habeas petition prior to any answer

or other pleading when the petition “appears legally insufficient on its face.” McFarland v. Scott,

512 U.S. 849, 856 (1994). In considering whether Guillaume’s petition clears this hurdle, the




                                                   2
Court liberally construes his petition because he is proceeding pro se. See Haines v. Kerner, 404

U.S. 519, 520-21 (1972).

       The function of habeas corpus is to secure release from illegal custody. See Preiser v.

Rodriguez, 411 U.S. 475 (1973). Therefore, this Court is only permitted to “entertain an

application for a writ of habeas corpus ... on the ground that [Guillaume] is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The

Supreme Court has held that “once the sentence imposed for a conviction has completely

expired, the collateral consequences of a conviction are not themselves sufficient to render an

individual ‘in custody’ for the purposes of a habeas attack upon it.” Maleng v. Cook, 490 U.S.

488, 492 (1989).

III.   DISCUSSION

       Guillaume’s challenge is not to the order of removal, but to his earlier, state convictions.

However, he is no longer in custody pursuant to the state orders and convictions challenged in

this petition, as required for federal jurisdiction under the habeas statute.

       Assuming that some, or all, of the state convictions are the basis for his removal, the

immigration consequences of those state convictions are collateral and do not satisfy the “in

custody” requirement for the instant habeas petition. As a result, the Court lacks jurisdiction

over this action and dismissal is required. See Maleng v. Cook, 490 U.S. at 490.

       The dismissal of this habeas action is without prejudice to any future attempt by

petitioner to file a civil complaint against the Worcester County Sheriff, or others, seeking

redress for the alleged violation of his civil rights. An action under 42 U.S.C. § 1983 is a proper

remedy for constitutional challenges to the conditions of confinement, but not to the fact or




                                                   3
length of custody. See Preiser, 411 U.S. at 499; see also 28 U.S.C. § 2254(a); Heck v.

Humphrey, 512 U.S. 477, 480-85 (1994).

IV.      CONCLUSION

         Accordingly, Guillaume’s federal habeas petition (Doc. No. 1) is DISMISSED with

prejudice.1

         SO ORDERED.

May 6, 2019                                                             /s/ Allison D. Burroughs
                                                                        ALLISON D. BURROUGHS
                                                                        U.S. DISTRICT JUDGE




         1
           Rule 11 of the Rules Governing Section 2254 Cases requires a district court to issue or deny a certificate
of appealability (“COA”) upon entering a final adverse order. Because “reasonable jurists” could not “debate
whether . . . the petition should have been resolved in a different manner,” Slack v. McDaniel, 529 U.S. 473, 484
(2000), and based on the circumstances described above, no certificate of appealability shall issue. No disposition
besides dismissal is warranted based upon the fact that Guillaume is no longer in custody pursuant to the challenged
state court orders.


                                                          4
